                Case 2:18-cr-00092-RAJ Document 140 Filed 12/20/19 Page 1 of 2



 1
                                                                                      Hon. Richard Jones
 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT FOR THE
                                        WESTERN DISTRICT OF WASHINGTON
 8                                                AT SEATTLE
 9   UNITED STATES OF AMERICA,
                                                         NO. CR18-092 RAJ
10                                        Plaintiff,
                                                         NOTICE OF INTENT TO RELY
11              v.                                       UPON AFFIRMATIVE DEFENSE
12   DIANE RENEE ERDMANN,
13                                        Defendant.
14              DEFENDANT DIANE RENEE ERDMANN, by and through her counsel of record,
15
     hereby provides notice of intent to rely upon the defense of duress and/or coercion at trial.
16
                DATED this 20th day of December, 2019.
17

18   /s/ Todd Maybrown                                      /s/ Barry Flegenheimer
19   TODD MAYBROWN                                          BARRY FLEGENHEIMER
     Allen, Hansen, Maybrown & Offenbecher                  Bell Flegenheimer
20   600 University Street, Suite 3020                      119 – 1st Avenue S., Suite 500
     Seattle, WA 98101                                      Seattle, WA 98104
21   (206) 447-9681                                         (206) 621-8777
     todd@ahmlawyers.com                                    barrylfp@gmail.com
22   Attorney for Diane Renee Erdmann                       Attorney for Diane Renee Erdmann
23

24

25

26
27

                                                                                Allen, Hansen, Maybrown &
                                                                                      Offenbecher, P.S.
      NOTICE OF AFFIRMATIVE DEFENSE – 1                                        600 University Street, Suite 3020
                                                                                  Seattle, Washington 98101
      (U.S. v. Erdmann, No. 18-092 RAJ)
                                                                                        (206) 447-9681
                Case 2:18-cr-00092-RAJ Document 140 Filed 12/20/19 Page 2 of 2



 1
                                          CERTIFICATE OF SERVICE
 2

 3              I hereby certify that on December 20, 2019, I electronically filed the above document

 4   with the Clerk of the Court using the CM/ECF system, which will send notification of such

 5   filing to all attorneys of record.
 6
                DATED at Seattle, Washington this 20th day of December, 2019.
 7

 8

 9                                            /s/ Sarah Conger
                                              Sarah Conger
10                                            Legal Assistant
                                              Allen, Hansen, Maybrown & Offenbecher, P.S.
11                                            600 University Street, Suite 3020
12                                            Seattle, WA 98101
                                              sarah@ahmlawyers.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

                                                                              Allen, Hansen, Maybrown &
                                                                                    Offenbecher, P.S.
      NOTICE OF AFFIRMATIVE DEFENSE – 2                                      600 University Street, Suite 3020
                                                                                Seattle, Washington 98101
      (U.S. v. Erdmann, No. 18-092 RAJ)
                                                                                      (206) 447-9681
